Citation Nr: 1446510	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-29 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for disc syndrome due to trauma at T11 and T12, with back strain.

2. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned at an August 2014 hearing at the RO.  A transcript has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a disability evaluation in excess of 20 percent for disc syndrome due to trauma at T11 and T12, with back strain.  However, the Board must remand the claim in order to obtain a new VA medical examination prior to adjudication of the claim.

The most recent VA examination for the Veteran's low back was in April 2010.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of over four years, the April 2010 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability in light of additional evidence added to the record.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  

In a November 2011 statement, the Veteran asserted that he was in constant pain that was not relieved by medication, and that he was able to bend about 20 to 25 degrees with constant pain.  He also endorsed problems standing and sitting for prolonged periods of time.  Private treatment records dated December 2013 with the Cancer Treatment Centers of America indicated the Veteran had pain in the lower back that radiated into the right leg, while later February 2014 records indicated paraspinal tenderness on the left and right sides and pain on spine flexion and exertion.  The Veteran and his wife testified at his August 2014 Board hearing, where they noted the Veteran was experiencing severe back pain and numerous falls, and his quality of life was greatly reduced as a result of his back disability.  The Veteran also endorsed radicular pain in the lower extremities and incontinence due to neurological symptoms related to the back.  At the time of the hearing, the Veteran used a walker to assist with walking. The Veteran also contends that he is unable to work due to his back.  

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As the Veteran's statements and the medical evidence since the April 2010 VA examination suggest a change in the Veteran's symptomatology, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.

2.  Records of any treatment for the back the Veteran received from the Atlanta, Georgia VA Medical Center (VAMC) dating since September 9, 2014 should be obtained.  All attempts to procure these records should be documented in the claims file.  

3.  After any newly obtained records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current level of severity of his disc syndrome due to trauma at T11 and T12, with back strain.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also state whether the Veteran's service-connected back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The examiner should specifically indicate whether the Veteran has radiculopathy as a result of his back disability.  If so, the examiner should indicate whether such results in mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve.  The examiner should also state whether the Veteran has impotency, or bowel or bladder incontinence secondary to his back disability.  If so, the examiner should determine the current severity of any of the associated neurological abnormalities.  

The examiner should also state whether the Veteran's low back disability results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.

4.  Obtain a medical opinion on the impact of the Veteran's service-connected low back disability on his employability.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disability, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

5.  Then, the AMC/RO should readjudicate the claims on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

